DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 1/21/2022, is acknowledged. Claims 1 and 14 – 15 are amended. Claims 15 and 17 – 18 remain withdrawn. Claims 1 – 14 and 16 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing machine translation mailed 6/11/2021), as evidenced by US 2020/0399726 (“Ott”; of record).
Regarding claim 1, Skaland teaches an inoculant for the manufacture of cast iron (P 4, L 10-11 – “graphite phase modifying component”), having a composition (P 3, L 1-15) which is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the closed composition of the ferrosilicon alloy as claimed, Skaland does not violate such a closed composition, as Skaland does not require the presence of any alloying elements which are not explicitly claimed in the present claim. Further, with regard to the scope of the closed composition, it is noted that only the ferrosilicon alloy requires the closed composition as-claimed. The current scope of the present claim permits additional components of the inoculant to be present, as the ferrosilicon alloy is only one part of the inoculant as a whole. 
As seen in Table 1, the inoculant (graphite phase modifying component) of Skaland has a composition which overlaps, falls within, or encompasses each elemental composition range of the presently claimed composition, except for a Bismuth (III) Oxide content. 
Li teaches an inoculant for the production of ductile iron ([0002], L 18-19). Li teaches that the inoculant is ferrosilicon based and contains 3-6 wt% Bi ([0009]). Moreover, Li teaches that the Bi is in the form of Bi2O3, or Bismuth (III) Oxide ([0023]). Even further, Li teaches that the Bi is present in order to greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties ([0015]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and may increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. Thus, the prior art Bi2O3 content of the prior art falls within the Bi2O3 content of the instant claim. Paired with the composition overlapping, encompassing, or falling within every other compositional range of the presently claimed composition, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, Skaland and Li are both silent as to the particular arrangement of particulate metal oxides, such as bismuth oxide, in relation to the ferrosilicon alloy. Thus, neither Skaland nor Li explicitly teach that ferrosilicon alloy particles are coated with the particulate bismuth oxide. However, it is noted that in a copending application by Applicant, it is disclosed that by blending oxide and sulfide powders with the ferrosilicon alloy, a stable coating is formed on the ferrosilicon alloy particles (see Ott: [0069], L 19-22). Thus, it appears that a coating is inherently formed upon blending of ferrosilicon alloy particles with metal oxide and sulfide powders, with no further processing being required. Skaland teaches that the inoculant may be in the form of a solid mixture (i.e. a blend) of a ferrosilicon alloy, metal oxide, and metal sulphide, if desired (P 3, L 10-11). The Examiner asserts that an ordinarily skilled artisan would appreciate adding the particulate bismuth oxide taught by Li along with any other metal oxides and sulfides to be an obvious step. Such a step is also explicitly articulated by Li ([0025]). Thus, an ordinarily skilled artisan would have expected the ferrosilicon alloy particles in the inoculant taught by Skaland in view of Li to be coated with particulate bismuth oxide, based on the provision of the ferrosilicon alloy with metal oxides and sulfides as a mixture.
Regarding claim 2, Skaland teaches that the inoculant comprises 40-80 wt% Si (P 3, L 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Si content taught by Skaland (40-80 wt% Si) encompasses the Si content of the instant claim (45-60 wt% Si).
Regarding claim 3, Skaland teaches that the inoculant comprises 40-80 wt% Si (P 3, L 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Si content taught by Skaland (40-80 wt% Si) encompasses the Si content of the instant claim (60-80 wt% Si).
Regarding claim 4, Skaland teaches that the inoculant comprises 0.5-10 wt% Ca and/or Sr and/or Ba (P 3, L 3-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Ca, Sr, and Ba content taught by Skaland (0.5-10 wt% Ca and/or Sr and/or Ba) encompasses the Ca, Sr, and Ba content of the instant claim (0.5-3 wt% Ca and/or Sr and/or Ba).
Regarding claim 5, Skaland teaches that the inoculant comprises up to 5 wt% Al (P 3, L 5-6).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Al content taught by Skaland (up to 5 wt% Al) encompasses the Al content of the instant claim (0.5-5 wt% Al).
Regarding claim 6, Skaland teaches that the inoculant comprises up to 10 wt% Ce and/or La (P 3, L 5), which Applicant has admitted previously fall within the scope of “rare earths” (Instant Application: P 10, L 18-21).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the rare earths content taught by Skaland (up to 10 wt% Ce and/or La) encompasses the rare earths content of the instant claim (up to 6 wt% rare earths).
Regarding claim 7, Skaland teaches that the inoculant preferably comprises 0.5-5 wt% Mn and/or Ti and/or Zr (P 3, L 6). Such an amount falls within the claimed Mn, Ti, and Zr content of the instant claim (up to 6 wt% Mn and/or Ti and/or Zr).
Regarding claim 8, Skaland teaches that the inoculant comprises up to 5 wt% Mg (P 3, L 5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mg content taught by Skaland (up to 5 wt% Mg) encompasses the Mg content of the instant claim (less than 1 wt% Mg).
Regarding claim 9, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may increase the number of graphite spheres, increase the number of eutectic clusters, reduce the tendency to white mouth, and increase the content of ferrite in the matrix of a produced iron alloy.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the bismuth oxide content taught by Skaland in view of Li (3.34-6.69 wt% Bi2O3) overlaps with the bismuth oxide content of the instant claim (0.2-5 wt% bismuth oxide).
Regarding claim 10, Skaland teaches that the inoculant comprises Ce and/or La (P 3, L 5).
Regarding claim 11, Skaland teaches that the inoculant may be in the form of a solid mixture of a ferrosilicon alloy, metal oxide, and metal sulphide (P 3, L 10-11). The Examiner asserts that an ordinarily skilled artisan would appreciate adding the particulate bismuth oxide taught by Li along with the other metal oxides and sulfides to be an obvious step. Such a step is also explicitly articulated by Li ([0025]).
Regarding claim 12, Skaland does not explicitly teach that the inoculant is in the form of agglomerates {00179176 }5Our ref.: EZC-1010 made from a mixture of the particulate ferrosilicon alloy and the particulate bismuth oxide. It is noted that Li teaches that by adding a binder and pressing a mixture of ferrosilicon alloy, metal oxides, and metal sulfides in a rolling device, agglomerates of the mixture may be formed ([0026]).
The Examiner notes that the “agglomerates of a mixture” of the instant claim may be seen as an enhancement of the mixture taught by Skaland. Li has taught a method of processing a mixture similar to that of Skaland into agglomerates of said mixture. As such, it would have been obvious to an ordinarily skilled artisan to apply the technique taught by Li to the mixture of Skaland, thereby predictably resulting in the formation of agglomerates of the mixture (MPEP 2143 I C). 
Regarding claim 16, Skaland teaches that the rare earths are cerium, lanthanum, or a combination of both (P 3, L 4-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing English machine translation of record mailed 6/11/2021) as evidenced by US 2020/0399726 (“Ott”; of record) as applied to claim 1, and further in view of US 6866696 (“Naro”; of record).
Regarding claim 13, Skaland does not explicitly teach that the inoculant is in the form of briquettes made from a mixture of the particulate ferrosilicon alloy and the particulate bismuth oxide. It is noted that Li teaches that by adding a binder and pressing a mixture of ferrosilicon alloy, metal oxides, and metal sulfides in a rolling device, agglomerates of the mixture may be formed ([0026]).
The Examiner notes that the “briquettes of a mixture” of the instant claim may be seen as an enhancement of the mixture taught by Skaland. Li has taught a method of processing a mixture similar to that of Skaland into agglomerates of said mixture. As such, it would have been obvious to an ordinarily skilled artisan to apply the technique taught by Li to the mixture of Skaland, thereby predictably resulting in the formation of agglomerates of the mixture (MPEP 2143 I C). Even further, Naro teaches that agglomerations such as briquettes may be added to molten cast iron (2: 45-47). As such, it would have been obvious to an ordinarily skilled artisan to agglomerate the mixture into the form of briquettes, as cast iron additives are frequently added in this form.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing English machine translation of record mailed 6/11/2021) and US 6866696 (“Naro”; of record).
Regarding claim 14, Skaland teaches an inoculant for the manufacture of cast iron (P 4, L 10-11 – “graphite phase modifying component”), having a composition (P 3, L 1-15) which is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As seen in Table 2, the inoculant (graphite phase modifying component) of Skaland has a composition which overlaps, falls within, or encompasses each elemental composition range of the presently claimed composition, except for a Bismuth (III) Oxide content. 
Li teaches an inoculant for the production of ductile iron ([0002], L 18-19). Li teaches that the inoculant is ferrosilicon based and contains 3-6 wt% Bi ([0009]). Moreover, Li teaches that the Bi is in the form of Bi2O3, or Bismuth (III) Oxide ([0023]). Even further, Li teaches that the Bi is present in order to greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties ([0015]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and may increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. Thus, the prior art Bi2O3 content of the prior art falls within the Bi2O3 content of the instant claim. Paired with the composition overlapping, encompassing, or falling within every other compositional range of the presently claimed composition, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, all of the claim limitations have been considered.  The claim limitation “wherein the particulate ferrosilicon alloy inoculant and the particulate bismuth oxide are added separately but simultaneously to liquid cast iron” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally and/or alternatively, the Examiner notes that the claim limitation in question appears to be an intended use of the inoculant (e.g. adding the inoculant to liquid cast iron in a certain way). The manner of operating a device (i.e. the inoculant) does not differentiate a claim from the prior art (MPEP 2114 II).
Even further, Naro teaches a method for producing cast, iron, incorporating the use of inoculants (2: 45-55). Naro teaches that free flowing granular mixture of oxides, sulfides and metal powders can be added with ferrosilicon based inoculants to enhance their performance, and may be added at the same time as the ferrosilicon inoculant or injected into the pouring stream, again, at the same time as the ferrosilicon inoculant (3: 51-55). Naro also teaches that addition in this manner may be more practical in some cases than adding in the form of agglomerations such as briquettes or tablets (3: 48-50).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Naro into Skaland, and either add a mixture of oxides and sulfides to a molten cast iron at the same time as s ferrosilicon inoculant, or injected the mixture of oxides and sulfides into the pouring stream of cast iron, again, at the same time as the ferrosilicon inoculant. Such addition enhances the performance of the ferrosilicon inoculant, and may be more practical in some cases than adding in the form of a briquette or tablet.

Double Patenting











The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6, and 11 – 15 of copending Application No. 16/957283 (US 2020/0407811; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition claimed in the ‘283 application is substantially similar to that of the instant claim set, and also claims the inoculant in the same types of formations, including the coating of particulate Bi2O3 on the ferrosilicon alloy particles. Notably, the closed composition of the ferrosilicon alloy of instant claim 1 does not preclude the presence of other metal oxides or sulfides such as those claimed in the ‘283 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 14 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 7, and 13 – 17 of copending Application No. 16/957284 (US 2020/0399724; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition claimed in the ‘284 application is substantially similar to that of the instant claim set, and also claims the inoculant in the same types of formations, including the coating of particulate Bi2O3 on the ferrosilicon alloy particles. Notably, the closed composition of the ferrosilicon alloy of instant claim 1 does not preclude the presence of other metal oxides or sulfides such as those claimed in the ‘284 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 14 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6, and 9 – 13 of copending Application No. 16/957285 (US 2020/0340069; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition claimed in the ‘285 application is substantially similar to that of the instant claim set, and also claims the inoculant in the same types of formations, including the coating of particulate Bi2O3 on the ferrosilicon alloy particles. Notably, the closed composition of the ferrosilicon alloy of instant claim 1 does not preclude the presence of other metal oxides or sulfides such as those claimed in the ‘285 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 14 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6, and 11 – 15 of copending Application No. 16/957287 (US 2020/0399726; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition claimed in the ‘287 application is substantially similar to that of the instant claim set, and also claims the inoculant in the same types of formations, including the coating of particulate Bi2O3 on the ferrosilicon alloy particles. Notably, the closed composition of the ferrosilicon alloy of instant claim 1 does not preclude the presence of other metal oxides or sulfides such as those claimed in the ‘287 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments





Applicant’s remarks filed 1/21/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claims 1 and 14 distinguish over the applied prior art rejections of record. 
With respect to independent claim 1, Applicant argues that the addition of the transitional phrase “consisting of” to the claim language excludes any element or ingredient not specified in the claim.
The Examiner respectfully disagrees. It is noted that the “consisting of” language in claim 1 pertains only to the “ferrosilicon alloy”, which is only one part of the claimed inoculant. Thus, although it is true that a prior art ferrosilicon alloy may not contain any additional elements or ingredients that are not explicitly present in the claim language, other ingredients are permissible in the inoculant as a whole.
Specifically, Applicant argues that the “consisting of” language in claim 1 distinguishes over Skaland, as it is alleged that Skaland teaches that presence of a metal sulfide or iron oxide. The Examiner notes that each of these ingredients are indeed taught by Skaland as potential additions to the cast iron inoculant. However, Skaland does not require their presence in the inoculant, and therefore their mention does not preclude the reference from meeting the scope of the present claim. Even further, it is noted for the reasons previously discussed that the closed language of the claim does not exclude the presence of metal sulfides or iron oxides from the cast iron inoculant – rather, they are only excluded from the ferrosilicon alloy, which is only a segment of the inoculant as a whole. Skaland specifically distinguishes the ferrosilicon alloy from any additional metal oxides or sulfides (P 3, L 10-11).

Applicant argues further with respect to the teachings of the secondary Li reference. Specifically, Applicant argues that Li teaches that Bi should be used in combination with sulfur so as to enable the achievement of a synergistic effect, citing [0010] and [0020] of Li, and alleges that S is an indispensable component of the composition of Li, citing [0019].
In response to applicant's argument that Li teaches that S in the form of metal sulfides enable the achievement of a synergistic effect, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Li provides sufficient motivation for an ordinarily skilled artisan to incorporate Bi2O3 specifically into the inoculant of Skaland, as the inclusion of Bi as Bi2O3 may increase the number of graphite spheres thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which beneficially improves the structure and mechanical properties of ductile iron ([0015]). Applicant’s focus specifically on a synergistic effect attained by incorporating all elements disclosed in Li amounts to piecemeal analysis of the applied prior art references.

Applicant argues further that the presently claimed invention requires only Bi2O3 and provides surprising and unexpected results. Specifically, Applicant alleges that Bi2O3 alone, without any sulfide compounds in the inoculant, provides higher nodule number density in cast iron compared with inoculants having a combination of Bi2O3, FeS, and Fe2O3.
The Examiner finds this argument to be unpersuasive. In making this argument, Applicant has cited to Table 1 and Fig. 2 of the original disclosure, which Applicant alleges supports their conclusion that the presently claimed invention exhibits surprising and unexpected results. The Examiner disagrees for at least two reasons. Of first note, the data is not commensurate with the scope of the claimed subject matter. As discussed previously, the “consisting of” language in present claim 1 applies only to the ferrosilicon alloy, and not to the inoculant as a whole. As such, the present claim does not exclude additional metal oxides or sulfides, such as the FeS and Fe2O3 tested in the experimental data. Secondly, the data does not appear to show an unexpected result occurring. Specifically, the data only appears to show how the addition of Bi2O3 greatly increases nodule number density in cast iron. Such a result is not unexpected, given the teaching in Li that the inclusion of Bi as Bi2O3 may greatly increase the number of graphite spheres, i.e. nodules ([0015]). The data does not suggest, however, that Bi2O3 alone exhibits superior properties to an inoculant containing Bi2O3 in addition to other metal oxides or sulfides. The nodule number density count between P2 and P3 is too close to draw any significant conclusions from the absence/presence of additional metal oxides or sulfides. The Examiner is of the position that the data most likely suggests that FeS and Fe2O3 have little effect on nodule number density.

Applicant argues further that one skilled in the art would have no reason to omit the incorporation of the metal sulfides into the inoculant of Skaland.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Li provides sufficient motivation for an ordinarily skilled artisan to incorporate Bi2O3 specifically into the inoculant of Skaland, as the inclusion of Bi as Bi2O3 may increase the number of graphite spheres thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which beneficially improves the structure and mechanical properties of ductile iron ([0015]). Applicant’s focus specifically on a synergistic effect attained by incorporating both Bi oxides and metal sulfides disclosed in Li amounts to piecemeal analysis of the applied prior art references.

Applicant argues further that the Examiner’s position that it would be prima facie expected that the ferrosilicon alloy particles are coated with the particulate bismuth oxide is untenable. In making this argument, Applicant argues that the closed transitional language of present claim 1 excludes metal sulfides or iron oxide which are present in the evidentiary Ott reference. Once again, the Examiner notes that the “consisting of” language applied only to the ferrosilicon alloy, and not the inoculant. Thus, Applicant is incorrect in making this assertion. However, even if it is assumed that Applicant were to correct this in a future amendment to the claims, the Examiner would still be of the position that Applicant’s argument is unpersuasive. Applicant essentially argues that since Ott does not disclose an inoculant with identical composition as is presently claimed, it cannot be cited as evidence to reason that it would be prima facie expected that blending the ferrosilicon alloy and particulate bismuth oxide together would result in the formation of a Bi2O3 coating on the ferrosilicon alloy. The Examiner’s position is that it has been shown in the art that the general condition of blending a ferrosilicon alloy with a metal oxide results in the formation of a metal oxide coating upon the ferrosilicon alloy. As such, unless otherwise given a reason to think this would not be the case, it would reasonably be expected that this same result occur in the present case, where a ferrosilicon alloy is blending with particulate bismuth oxide. Additionally, it is noted that the US 2020/0399724 reference does not require a metal sulfide in the inoculant composition, yet also teaches that in blending the constituents of the inoculant, a metal oxide coating is formed upon the ferrosilicon alloy (see [0076] of US 2020/0399724).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735